Evans, Judge,
concurring specially. The notice of appeal shows clearly that it was filed more than 30 days after the judgment appellant seeks to appeal. While the rationale of the majority may be correct in determining that the instrument filed on May 24, 1971, amounts to a motion for new trial, I would rather not concur with this ruling and thereby establish a precedent as to the facts therein set out. Since the result is the same whether the appeal is dismissed, or affirmed under the ruling of Hill v. Willis, 224 Ga. 263, supra, I therefore concur in the judgment only.